Citation Nr: 0528758	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-41 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that determined the veteran had not submitted new 
and material evidence to reopen the claim of service 
connection for disability of the lumbar spine.  


FINDINGS OF FACT

1.  The veteran did not appeal an October 1997 rating 
decision that denied entitlement to service connection for a 
disability of the lumbar spine.

2.  The evidence received since the October 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a 
disability of the lumbar spine.


CONCLUSIONS OF LAW

1.  The October 1997 RO decision that denied entitlement to 
service connection for a disability of the lumbar spine is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.300, 20.302 (2004).

2.  New and material evidence to reopen the claim for service 
connection for a disability of the lumbar spine has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO accepted the appellant's 
statement of evidence received in December 2002 as an 
application to reopen a claim for service connection for a 
disability of the lumbar spine, as it was, in part, clearly 
identified as a claim for service connection for a back 
injury by the appellant.  The RO provided him with notice of 
the VCAA in March 2003, prior to the decision on the claim in 
April 2003, which occurred after the veteran stated in 
writing that he did not have additional evidence to submit.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim, the RO specifically informed the 
appellant in the March 2003 letter as to what kind of 
evidence was needed to substantiate an application to reopen 
the claim of service connection for a disability of the 
lumbar spine.  With regard to the information and evidence 
that VA would seek to provide, the Board notes that the 
burden is on the claimant to come forth with new and material 
evidence to reopen a previously denied claim.  In this 
regard, the VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the appellant in the March 2003 
letter that it would assist him in obtaining medical evidence 
or reports that he provided enough information about to 
enable VA to obtain such evidence.  

With regard to informing the claimant about the information 
and evidence he was expected to provide, the Board notes that 
the RO told the appellant in the March 2003 letter that he 
should submit the kind of evidence it had described in the 
letter as evidence which would be relevant to substantiating 
the claim for service connection for a disability of the 
lumbar spine based on new and material evidence.  The Board 
notes that the RO did inform the appellant of the regulatory 
definition of new and material evidence in the March 2003 
VCAA letter, the April 2003 rating decision.  These documents 
referenced essential elements of the current version of that 
regulatory definition that did apply to the appellant's 
application to reopen.  

The Board notes that, for applications filed after August 29, 
2001, as was the current application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The RO directly referenced the version 
of section 3.156(a) in effect from August 29, 2001, in the 
November 2004 statement of the case (SOC).  Therefore, the 
Board concludes that any difficulties that could result from 
the discussion in the rating decision or the VCAA notice 
letter are at worst harmless in that it did not affect the 
essential fairness of the adjudication in light of the 
correct presentation of the applicable standard in the 
November 2004 SOC.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The appellant may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, but the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his application to reopen his 
claim for service connection.  The VCAA notice letter invited 
him to identify or submit evidence that should be considered.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  When considering the notification 
letter, the rating decision on appeal and the SOC, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist has been fulfilled.  The 
record shows that the RO obtained additional medical evidence 
the appellant identified.  It appears VA made several 
requests for his service medical records but the military 
records center reported no information was located and the 
records are presumed destroyed in the fire at that facility 
many years ago.  

With a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VA does not have a duty to provide the claimant a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate his claim.  Since no new 
and material evidence has been submitted in conjunction with 
the recent claim, as will explained in the discussion that 
follows, an examination is not required. 


Disability of the Lumbar Spine

The RO decision in October 1997 to deny service connection 
for a disability of the lumbar spine was based on a 
consideration of the appellant's statement of injury during 
military service with problems thereafter and private 
treatment records.  No service medical records were located 
and they were presumed destroyed based on the information the 
service department provided.  The one private treatment 
provider, of the several VA contacted on his behalf, able to 
locate records for the veteran reported having treated him in 
1992 for ankylosis of the thoracic spine.  

The rating board in October 1997 determined the appellant did 
not meet the criteria for service connection in that he did 
not show a current disability and a possible relationship to 
military service.  In October 1997, the RO furnished the 
appellant notice of this decision and included with it a copy 
of the rating board determination.  Rating actions are final 
and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  No correspondence was received from the appellant 
within the appeal period.  Therefore, the October 1997 rating 
decision is final. 

For applications filed after August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).  "New evidence" is that which is not 
merely cumulative of other evidence of the record.  See 
Elkins v. West, 12 Vet. App. 209, 216 (1999) (en banc).  
Evidence is "material" where it is relevant to and 
probative of the issue at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996), overruled in part by Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998); but see Anglin v. West, 203 
F.3d 1343, 1347 (2000) (recognizing that the Court's analysis 
in Evans remained intact save for a requirement that new and 
material evidence be so significant as to create a reasonable 
possibility that the outcome of the earlier, final decision 
would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The record supplemented 
with personal statements and recent VA clinical records is 
not new and material as it did not address the ultimate issue 
of the case-whether a disability of the lumbar spine is 
related to the appellant's military service. 

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, the 2002 version of § 3.156(a) 
requires that such evidence either by itself or in connection 
with previously submitted evidence raise a reasonable 
possibility of substantiating the claim.  This version of the 
regulation is applicable to the appellant's claim since VA 
received his application to reopen the claim in December 
2002.  The Board must assess the probity of newly submitted 
evidence before a case is reopened.  See Evans, 9 Vet. App. 
at 283-84 (defining materiality as probative of the issues at 
hand); see also Justus, 3 Vet. App. at 513 (classifying 
credibility and weight as issues of fact to be determined 
after reopening, and materiality to be determined before 
reopening).

Before the RO in 1997 was a diagnosis of thoracic spine 
ankylosis and the appellant's history of having injured his 
lumbar spine during military service.  
In support of his claim to reopen, the appellant now submits 
personal statements that support his own assertion of a lower 
back injury during service which is an element previously 
addressed in the record.  He adds recent VA records that 
refer to low back pain and include radiology reports from 
1993 showing degenerative changes in the thoracic spine and 
the lumbar spine.  He did not indicate a medical professional 
had diagnosed a disability of the lumbar spine linked to his 
military service.  The Board does not dispute the fact an 
injury occurred, but rather the probative value of this 
additional evidence.  When viewed in the context of evidence 
previously submitted, the new evidence is not probative of a 
medical nexus between an event during military service and a 
currently diagnosed disability of the lumbar spine.  This 
evidence is not competent evidence of causation or nexus.  
And to a significant degree duplicates previously reviewed 
material.  

In summary, the appellant supplements the record with his own 
statements of causation, and he does not identify any medical 
report, statement or favorable nexus opinion based on the 
newly submitted evidence.  His statements and those 
supporting his recollection of an injury did not identify any 
clinician that linked the reported injury in service to a 
current disability of the lumbar spine.  Thus, the record as 
it stands contains no competent evidence supporting a 
diagnosis of a lumbar spine disability related to an 
inservice event that has been deemed established.  Simply 
put, the appellant's recent assertion that he has a lumbar 
spine disability related to an injury in military service is 
nothing more than a lay assertion of medical causation that 
alone cannot serve as the predicate to reopen a claim under 
section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  His situation is no different from a claimant who in 
the first instance submits evidence of a disability but 
without competent nexus evidence.  The duty to assist 
regarding the necessity of a medical examination/opinion does 
not attach where the appellant relates disorders to military 
service and there is no medical opinion relating them to 
service.  See Duenas v. Principi, 18 Vet. App. 514, 519-20 
(2004).  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a disability 
of the lumbar spine, the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


